Citation Nr: 0612809	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  04-05 504		)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for valvular heart disease, 
claimed as a heart murmur.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1965 to April 1965.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a January 2003 
rating decision of the Oakland, CA Regional Office (RO) of 
the Department of Veterans Affairs (VA).  A videoconference 
hearing was held before the undersigned in March 2006.


FINDING OF FACT

Valvular heart disease was not manifested in service, and is 
not shown to be related to the veteran's service.

CONCLUSION OF LAW

Service connection for valvular heart disease is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A July 2002 letter 
from the RO (prior to the rating appealed) explained what the 
evidence needed to show to substantiate the claim.  It also 
explained VA's and the veteran's responsibilities regarding 
the provision of evidence.  While the letter did not advise 
the veteran verbatim to submit everything in his possession 
pertinent to the claim, it explained the evidence necessary 
to substantiate the claim and asked him to submit or identify 
any such evidence.  This was equivalent to advising the 
veteran to submit everything in his possession pertinent to 
the claim.  The January 2003 rating decision, a January 2004 
statement of the case and a February 2004 supplemental 
statement of the case also provided the text of other 
applicable regulations and explained what the evidence showed 
and why the claims were denied.   Although the veteran was 
not provided notice regarding criteria for rating the 
disability at issue and effective dates of awards (See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006) such notice would only be relevant if 
the benefit sought was being granted (and here it is not).  
The appellant has had ample opportunity to respond to the 
notice letter and the SOC and SSOC and to supplement the 
record after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  Conway v. Principi, 
353 F.3d 1369 (Fed Cir. 2004).    

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available 
medical evidence.  The Board has also considered whether a VA 
medical examination is necessary for proper adjudication of 
the veteran's claim.  An examination or opinion is necessary 
if the evidence of record: (A) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (B) establishes that 
the veteran suffered an event, injury or disease in service; 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4).  Here, the evidence does not establish that a 
valvular heart disease (or a heart murmur) was manifest in 
service, or that current valvular heart disease may be 
associated with any injury or disease in service.  
Consequently, an examination is not necessary.  The veteran 
has not identified any additional evidence pertinent to this 
claim.  VA's assistance obligations are met.  The veteran is 
not prejudiced by the Board's proceeding with appellate 
review. 

II.  Factual Background

Service medical records do not reveal any symptoms, 
complaints or diagnoses of valvular heart disease (or heart 
murmur).  On service entrance examination on March 16, 1965, 
the heart was normal.  In his report of medical history at 
the time, the veteran did not report any problems with 
palpation or pounding heart or shortness of breath, but did 
report prior pain or pressure in the chest.  On service 
separation examination on March 30, 1965 the heart was again 
normal, and in the associated report of medical history the 
veteran again reported no problems with palpation or pounding 
heart and problems with pain or pressure in the chest.  

A December 1970 letter from a private cardiologist, Dr. A, 
indicates that the veteran had no history of rheumatic fever 
or known congenital heart disease.  The veteran reported to 
Dr. A that he had been aware of a heart murmur since he was 
in the service in 1965 and that a murmur was noted at age 15.  
Physical examination showed that a systolic ejection murmur 
was heard at the cardiac apex in the supine position only.  
The murmur was Grade I/VI and did not radiate into the neck 
or axilla.  With exercise it increased in intensity and 
distribution.  Friction rubs and ejection clicks were absent 
and an electrocardiograph was normal with a normal mean QRS 
vector.  At the time of the examination there were no heart 
symptoms nor was the murmur suggestive of any specific heart 
lesion.  Dr. A believed that it was a functional murmur.
A February 1984 cardiology record from Dr. S shows that the 
veteran reported an episode of transient crushing chest pain. 
He had experienced a similar episode about a year prior.  The 
veteran reported that at age 15 a chiropractor had noticed 
that he had a heart murmur; but he did not feel ill at the 
time.  Echocardiography in February 1989 revealed an 
abnormally thickening and prolapsing mitral valve, without 
associated abnormalities and without gross evidence for 
mitral regurgitation.  A sclerotic aortic valve was also 
seen.  An accompanying progress note from February 1989 
indicated that the veteran was doing well with no symptoms.  
No medication was recommended but dental prophylaxis was 
recommended.  Dr. S also recommended a baseline holter 
monitor.  Further echocardiography in January 1996 revealed a 
mildly thickening and obviously prolapsing mitral valve 
associated with no more than mild mitral regurgitation with 
normal left heart chamber size and function.  

In a December 2003 statement accompanying his Form 9, the 
veteran contended that given his complaints of chest pain on 
entrance and separation from service, further more reliable 
testing such as an EKG or echocardiogram was warranted at the 
time to determine whether he actually had an underlying heart 
condition.  The veteran felt that the failure to conduct such 
tests showed negligence in the military examination process.  
He stated that his heart murmur was diagnosed at age 15 and 
was made worse in the service as he was unable to complete 
activities involving physical exertion at the required level.

At his March 2006 Board hearing the veteran testified that he 
believed that his heart murmur was congenital and was first 
discovered in 1958 by a chiropractor.  He felt that the 
doctor who conducted his induction physical detected a heart 
murmur, but did not note it on the induction examination 
report.  He indicated that physical exercise in service did 
not cause him any permanent damage, but that he was unable to 
do things like running around the track and became very 
winded during activities such as bayonet practice as a result 
of his condition.    




III.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service; this 
presumption may only be rebutted by clear and unmistakable 
evidence of pre-existence.  38 U.S.C.A. §§ 1111, 1137; 
38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

It is not in dispute that the veteran now has valvular heart 
disease in the form of a thickening and prolapsing mitral 
valve.  What must still be shown to establish service 
connection for such disease is that it is related to 
service/disease or injury therein.  There is no documentation 
of any complaints, findings, treatment, or diagnosis of any 
valvular heart disease (or heart murmur) in service.  The 
first objective evidence (of a murmur) of record is the 
December 1970 letter from Dr. A some 5 years after service 
(when a suspected functional murmur was noted).  There is 
also no competent (medical) evidence of record suggesting a 
relationship between any current valvular heart disease and 
the veteran's military service.  While he may believe that 
his current valvular heart disease is related to service, as 
a layperson, his allegations are not competent evidence of a 
medical diagnosis or nexus.  "Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

The veteran alleges that a heart murmur pre-existed service 
(and was actually first noted when he was 15).  Even if this 
allegation is accurate, to establish service connection it 
would still need to be shown that such condition was 
aggravated by service.  Given that the record contains no 
documentation of complaints or symptoms of valvular heart 
disease (or a murmur) in service (or at any time soon 
thereafter), there is clearly no basis for finding that the 
disability increased in severity during (was aggravated by) 
service.  Prior complaints of chest pain were noted both on 
entrance and on separation, but not during the brief period 
of service.  A lengthy interval of time (here 5 years) 
between service and initial postservice manifestation of a 
"disability" for which service connection is sought is, of 
itself, a factor against a finding that the disability was 
incurred r aggravated in service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  Notably, the veteran himself 
indicated at the March 2006 hearing that physical exercise in 
service did not cause his murmur to increase in severity.   

In the absence of any competent evidence that the veteran's 
valvular heart disease or heart murmur was manifested in, or 
(in light of the allegations) increased in severity due to, 
his active service, the preponderance of the evidence is 
against the  claim, and it must be denied.    


ORDER

Service connection for valvular heart disease (claimed as a 
heart murmur) is denied.  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


